Case 1:19-cv-00007-CBA-VMS Document 70-4 Filed 03/04/19 Page 1 of 4 PageID #: 7070




                         Exhibit 4
‫‪10/7/2018‬‬
     ‫‪Case‬‬                                          ‫‪03/04/19 Page 2 of 4 PageID #: 7071‬ﻧﺗﯾﺟﺔ اﻟﺑﺣث‬
               ‫‪1:19-cv-00007-CBA-VMS Document 70-4 Filed‬‬




                                                       ‫ﺷرﻛﺔ وﺳت اوﯾل اﻧﻔﺳﺗﻣﻧﺗس ش‪.‬م‪.‬ل‪ .‬اوف ﺷور‬
                                                          ‫ﺷرﻛﺔ وﺳت اوﯾل اﻧﻔﺳﺗﻣﻧﺗس ش‪.‬م‪.‬ل‪ .‬اوف ﺷور‬               ‫اﻹﺳم اﻟﺗﺟﺎري‪:‬‬                           ‫‪745‬‬           ‫رﻗم اﻟﺗﺳﺟﯾل‪:‬‬
                                      ‫‪WEST OIL INVESTMENTS CO SAL OFF SHORE‬‬                                    ‫اﻹﺳم اﻹﺿﺎﻓﻲ‪:‬‬
                        ‫اوف ﺷور‬         ‫ﻧوع اﻟﺳﺟل‪:‬‬                        ‫‪AM 12:00:00 9/17/1998‬‬                ‫ﺗﺎرﯾﺦ اﻟﺗﺳﺟﯾل‪:‬‬                   ‫ﺑﯾروت )ب(‬                   ‫اﻟﻣﺣﺎﻓظﺔ‪:‬‬
                        ‫اوف ﺷور‬      ‫اﻟﺷﻛل اﻟﻘﺎﻧوﻧﻲ‪:‬‬                                                             ‫ﻣدة اﻟﺷرﻛﺔ‪:‬‬                            ‫ﻗﺎﺋﻣﺔ‬       ‫وﺿﻊ اﻟﺷرﻛﺔ‪:‬‬
                                                           ‫ﺗﻠﺔ اﻟﺧﯾﺎط ‪ -‬ﺑﻧﺎﯾﺔ اﻟﻧور ‪ -‬وﻟﯾﺑرﯾﺎ ‪ -‬ﺑوﺷرود اﯾﻠﻧد‬            ‫اﻟﻌﻧوان‪:‬‬           ‫‪25000.0000‬‬                  ‫رأس اﻟﻣﺎل‪:‬‬
  ‫ﺗﻘوم اﻟﺷرﻛﺔ وﻋﻠﻰ ﺳﺑﯾل اﻟﺣﺻر ﺑﺎﻟﻧﺷﺎطﺎت اﻟﺗﺎﻟﯾﺔ‪ - :‬وﺿﻊ اﻟدراﺳﺎت واﻻﺳﺗﺷﺎرات ﺑﻛل ﻣﺎ ﯾﺗﻌﻠﻖ ﻓﻲ ﺗﻣﻠك اﻟﺷرﻛﺎت ﻓﻲ اﻟﺧﺎرج‪ - .‬ﺗﻘدﯾم اﻻﺳﺗﺷﺎرات ﻟﻠزﺑﺎﺋن ﻓﻲ اﻟﺧﺎرج‬
 ‫ﺑﻛل ﻣﺎ ﯾﺗﻌﻠﻖ ﺑﺎﻋﻣﺎل اﻟﺗﻔﺎوض ﻣﻊ اﻟﻣؤﺳﺳﺎت ﻓﻲ اﻟﺧﺎرج ﻋﺎﻣﺔ ﻛﺎﻧت ام ﺧﺎﺻﺔ‪ - .‬اﻟﺗﻔﺎوض وﺗوﻗﯾﻊ اﻟﻌﻘود واﻻﺗﻔﺎﻗﺎت ﺑﺷﺄن ﻋﻣﻠﯾﺎت وﺻﻔﻘﺎت ﯾﺟري ﺗﻧﻔﯾذھﺎ ﺧﺎرج اﻻراﺿﻲ‬                    ‫ﻧوع اﻟﻧﺷﺎط‪:‬‬
           ‫اﻟﻠﺑﻧﺎﻧﯾﺔ‪ - .‬ﺑﺷﻛل ﻋﺎم اﻟﻘﯾﺎم ﺑﻛﺎﻓﺔ اﻻﻋﻣﺎل اﻟﻣرﺗﺑطﺔ ﻣﺑﺎﺷرة ام ﻏﯾر ﻣﺑﺎﺷرة ﺑﺎﻟﻣوﺿوع ‪ ،‬وﯾﺣظر ﻋﻠﻰ اﻟﺷرﻛﺔ اﻟﻘﯾﺎم ﺑﻛل ﻣﺎ ﯾﺗﻌﺎرض ﻣﻊ ﻣوﺿوﻋﮭﺎ اﻟﻣﺣدد آﻧﻔﺎ‪.‬‬


                                                                                                                                                      ‫اﻟﻣﺳﺎھﻣون ‪ /‬اﻷﺷﺧﺎص‬
      ‫اﻟﻧﺳﺑﺔ‬          ‫اﻟﺣﺻص‬              ‫اﻷﺳﮭم‬                  ‫ﻧوع اﻟﻌﻼﻗﺔ‬                          ‫اﻟﺟﻧﺳﯾﺔ‬                                ‫اﻹﺳــــم‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                            ‫ﻣدﯾر ﻋﺎم‬                        ‫ﻟﺑﻧﺎن‬                                    ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                            ‫ﻣدﯾر ﻋﺎم‬                        ‫ﻟﺑﻧﺎن‬                                   ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                  ‫رﺋﯾس ﻣﺟﻠس إدارة‬                           ‫ﻟﺑﻧﺎن‬                                    ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                      ‫ﻣﻔوض ﻣراﻗﺑﺔ‬                           ‫ﻟﺑﻧﺎن‬                                          ‫ﺣﺳﯾن ﻓﮭد رﺣﺎل‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪225‬‬                             ‫ﻣﺳﺎھم‬                          ‫ﻟﺑﻧﺎن‬                                    ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪250‬‬                              ‫ﻣﺳﺎھم‬                         ‫ﻟﺑﻧﺎن‬                                   ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                          ‫ﻟﺑﻧﺎن‬                                    ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                          ‫ﻟﺑﻧﺎن‬                                  ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                          ‫ﻟﺑﻧﺎن‬                                   ‫وﺿﺎح ﻓؤاد ﻧﺎﺻر اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                        ‫ﻣﻔوض ﺗوﻗﯾﻊ‬                          ‫ﻟﺑﻧﺎن‬                                   ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                        ‫ﻣﻔوض ﺗوﻗﯾﻊ‬                          ‫ﻟﺑﻧﺎن‬                                    ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                  ‫ﻋﺿو ﻣﺟﻠس إدارة‬                            ‫ﻟﺑﻧﺎن‬                                   ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                   ‫ﻋﺿو ﻣﺟﻠس إدارة‬                            ‫ﻟﺑﻧﺎن‬                                        ‫ھﯾﻔﺎء ﻣﺣﻣد اﻟﺧﺿرا‬
                ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣﺣﺎﻣﻲ‬                           ‫ﻟﺑﻧﺎن‬                                  ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪25‬‬                              ‫ﻣﺳﺎھم‬                          ‫ﻟﺑﻧﺎن‬                                        ‫ھﯾﻔﺎء ﻣﺣﻣد اﻟﺧﺿرا‬


                                                                                                                                                                ‫اﻟﻔـــروع‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                         ‫اﻟﺗﻣﺛﯾل اﻟﺗﺟﺎري‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                                ‫اﻟﻌﻘـــود‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                       ‫وﻗوﻋــﺎت وإﺷــﺎرات‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬




‫‪http://cr.justice.gov.lb/search/result.aspx?id=1000078326‬‬                                                                                                                         ‫‪1/1‬‬
Case 1:19-cv-00007-CBA-VMS Document 70-4 Filed 03/04/19 Page 3 of 4 PageID #: 7072




               Global Arabic Translation Services
                       ‫ﺍﻟﺧﺩﻣﺎﺕ ﺍﻟﻌﺎﻟﻣﻳﺔ ﻟﻠﺗﺭﺟﻣﺔ ﺍﻟﻌﺭﺑﻳﺔ‬
          26 Sheinfein St., Kfar Saba,, Israel
   +972 54 8349.337
   www.GatsTranslations.com




                                       CERTIFICATION

           I, Yaniv Berman, do hereby certify that as a qualified translator I am fully

   conversant with the English and Arabic languages, and that to the best of my

   knowledge, the attached document, “The Lebanese Corporate Registration for

   West Oil Investments Co SAL Off Shore” is a true and accurate translation of

   the original text from the Arabic language into English.


   Date: March 4, 2019




                                                 _______________________
                                                      Yaniv Berman
   Case 1:19-cv-00007-CBA-VMS Document 70-4 Filed 03/04/19 Page 4 of 4 PageID #: 7073
10/7/2018                                                                                                              Search result




                                     West Oil Investments Company SAL Offshore


Registration No.:                                      Commercial Name:
                                    745                                            WEST OIL INVESTMENTS CO SAL OFF SHORE
                                                       [Arabic]

                                                       Additional Name:            WEST OIL INVESTMENTS CO SAL OFF SHORE
                                                       [English]
District:                       Beirut (B)             Registration Date:                                     Record
                                                                                9/17/1998 12:00:00 AM                     Off shore
                                                                                                              Type:
                                                                                                              Legal
Company Status:                   Active               Company Term:                                          Form:      Off shore

Capital:                     25000.0000 [sic.]         Address:       Tillat al-Khayat, A-Nur Building, and Bushrod Island, Liberia

Nature of Business:
                          The company is exclusively engaged in the following activities: - Conducting studies and consultation
                          regarding everything concerning the acquisition of foreign companies; - Consulting to clients abroad
                          regarding negotiation processes with foreign private or public institutions; - Negotiating and signing
                          contracts and agreements regarding operations and deals performed outside of Lebanese territory;
                          - In the general sense, performing any activities tied directly or indirectly related to the subject.
                          The company is not permitted to perform any activities that run counter to its nature of business, as
                          previously defined.

     Shareholders / persons:


                      Name                             Nationality                Role              Shares*     Shares*        Stake
                                                                            General
 Jamal Abd al-Hussein Basma                       Lebanese                  Manager             0              0               0
                                                                            General
 Ghassan Abd al-Hussein Basma                     Lebanese                  Manager             0              0               0
                                                                            Chairman of the
                                                                            board of
 Jamal Abd al-Hussein Basma                       Lebanese                  directors           0              0               0
                                                                            Statutory
 Hussein Fahd Rihal                               Lebanese                  Auditor             0              0               0
 Jamal Abd al-Hussein Basma                       Lebanese                  Shareholder         225            0               0
 Ghassan Abd al-Hussein Basma                     Lebanese                  Shareholder         250            0               0
 Jamal Abd al-Hussein Basma                       Lebanese                  Founder             0              0               0
 Ashraf Asim Safi a-Din                           Lebanese                  Founder             0              0               0
 Widah Fuad Nasir a-Din                           Lebanese                  Founder             0              0               0
                                                                            Authorized
 Ghassan Abd al-Hussein Basma                     Lebanese                  signatory           0              0               0
                                                                            Authorized
 Jamal Abd al-Hussein Basma                       Lebanese                  signatory           0              0               0
 Ghassan Abd al-Hussein Basma                     Lebanese                  Director            0              0               0
 Hayfa Muhammad al-Khadra                         Lebanese                  Director            0              0               0
 Ashraf Asim Safi A-Din                           Lebanese                  Attorney            0              0               0
 Hayfa Muhammad al-Khadra                         Lebanese                  Shareholder         25             0               0


  Branches

None.

  Commercial Representation

None.

  Contracts
None.

  Events and Notes
None.

* Translator's note: The word "Shares" appears in the title of two columns in the above table. In Arabic, there were two different words, both can be translated
as "Shares".
